Carroll, J.
The plaintiff, a permanent member of the Holyoke fire department, while returning from a fire May 4, 1918, was injured by reason of a collision between the fire truck on which he was riding and a trolley car of the defendant. When the collision occurred the plaintiff, who was a ladder man, was standing on the running board. He testified that, as the truck turned into Main Street from Hamilton Street, it was moving at the rate of four miles an hour; that he heard a crash and started to climb to the top of the ladder; that the running board began to crack and he was pinned between the car and the truck; that immediately before the accident he was looking in the direction in which the truck was going, but did not see the trolley car until just as the collision occurred, and when the car was about one foot distant; that if he had seen anything he would have tried to warn the driver of the fire truck. The lieutenant in charge of the fire truck testified that if the plaintiff saw a trolley car, it was no part of his duty to give warning of its approach; but if the trolley car was dangerously near, “it would be part of his duty to give such warning.” The verdict was for the plaintiff, and the defendant excepted.
The motion for a directed verdict was denied properly: the question of the defendant’s negligence was for the jury. They could have found that the trolley car was running at the rate of from thirty to thirty-five miles an hour; that no *491gong was sounded; and that the collision occurred at intersecting streets. In these circumstances the general rule is applicable that the issue of the defendant’s negligence is a question of fact for the jury. Daris v. Middlesex & Boston Street Railway, 241 Mass. 580, 582, and cases cited.
The jury could have found that the plaintiff was in the exercise of due care. He was standing on the running board of the truck, where it was proper for him to stand in the discharge of his duty. He did not see the trolley car, he did not know that a collision was imminent until he heard the noise of the crash, and then he tried to avoid the danger.
The plaintiff and the other occupants of the truck were not engaged in a joint enterprise so that each was responsible for the conduct of all the participants. The elements necessary to establish a joint undertaldng are lacking. There was uncontradicted evidence that the lieutenant was “ in charge of this piece of apparatus, and the men upon it.” The principle that, if two or more persons participate in a common or joint undertaking and one is injured by the negligence of a third person, the contributing negligence of a joint participant in the enterprise is to be imputed to the injured person, has no application in the case at bar. As was said in Barry v. Harding, 244 Mass. 588, 592, 593 “ the evidence does not warrant a finding that the plaintiff had an equal right with the driver in respect of the control of the automobile; ... it does not warrant a finding that he had power to control the means, or an equal right to direct the conduct of the undertaking.” Skerry v. Rich, 228 Mass. 462. McKernan v. Detroit Citizens’ Railway, 138 Mich. 519. Geary v. Metropolitan Street Railway, 84 App. Div. (N. Y.) 514, affirmed 177 N. Y. 535. See Loftus v. Pelletier, 223 Mass. 63.
The plaintiff did not trust his safety entirely to the care of the driver, the lieutenant, or the tillerman. The defendant’s request, in effect, that if the plaintiff relied solely on the care and vigilance of the lieutenant, the driver and the tillerman, or any of them, he could not recover if their negligence contributed to the accident, was properly refused. There was no evidence that the plaintiff relied entirely on *492the care of these men. He was looking out for his own safety. There was evidence that if he saw the “ trolley car dangerously near it would be part'of his duty to give ” warning to the driver; and the plaintiff admitted that if he had known of the approach of the trolley car he would have tried to warn the driver. But there was no evidence that he saw the car until the time of the collision, and he testified that he did not see it until just before the crash. Even if his evidence were not believed by the jury, there was nothing to support the defendant’s assumption that the plaintiff placed himself entirely in the care of the men in charge of the apparatus. He might safely trust the driver and tillerman to manage the truck, and the lieutenant to direct its operations, while he was on the lookout for his own safety. See Griffin v. Hustis, 234 Mass. 95; Fahy v. Director General of Railroads, 235 Mass. 510.
The defendant offered to prove that the plaintiff was a member of the fire department of the city of Holyoke, appointed under the civil service laws; that “ his salary was $1,200, per year, which, on the twenty-sixth of July, 1918, was increased to $1,300 per year; ” that his salary was paid in weekly instalments “ during the time that he was ill; ” and offered section 10, chapter 10 of the Revised Ordinances of the city of Holyoke, showing that a fireman receiving permanent injuries while in the discharge of his duty, may, on the recommendation of the fire commissioners and the approval of the board of aldermen, be retired on a pension equal to one half the maximum salary of a permanent fireman at the time of retirement. This evidence was excluded. The jury were instructed that whether the city of Holyoke did or did not pay the plaintiff “ for that eight months during which he was incapacitated is no test for you. . . . The defendant cannot avail itself of the act of the city of Holyoke ... as an excuse for relief from the consequence of its own wrongdoing, if it is guilty of any wrongdoing.” They were further instructed that they were to determine to what extent the plaintiff was incapacitated by reason of the injury, and how far his earning capacity was impaired; but they were not to take into account that the *493city did or did not pay Mm wMle he was unable to work. TMs portion of the charge was excepted to by the defendant.
Incapacity to labor, or loss of earmng power is an item of damage in an action' for personal injuries. Mahoney v. Boston Elevated Railway, 221 Mass. 116. Wages or salary loss can be considered in assessing damages, but wages or salary as such are not recoverable. Braithwaite v. Hall, 168 Mass. 38. Sibley v. Nason, 196 Mass. 125, 131. Mahoney v. Boston Elevated Railway, supra. The defendant cannot show that the plaintiff’s pay has been continued by Ms employer during Ms disability as a gratuity, in mitigation of damages. Elmer v. Fessenden, 154 Mass. 427. See Gray v. Boston Elevated Railway, 215 Mass. 143. Batchelder v. Morgan, 179 Ala. 339, 353; Hayes v. Morris & Co. 98 Conn. 603; Nashville, Chattanooga & Saint Louis Railway v. Miller, 120 Ga. 453. It has been held in some jurisdictions, that when a plaintiff has received wages as a matter of right durrng the time of Ms disability, this may be shown as tending to diminish the damages resulting from the loss of earning power. Montgomery & Eufaula Railway v. Mallette, 92 Ala. 209. Travis v. Louisville & Nashville. Railroad, 183 Ala. 415. Quigley v. Pennsylvania Railroad, 210 Penn. St. 162.
There was notMng in the defendant’s offer of proof, indicating that the payments to the plaintiff during Ms disability were made as of right. They may have been entirely discretionary, and wMle we must assume that they were made in accordance with the law, Nevins v. City Council of Springfield, 227 Mass. 538, 541, it does not follow that the plaintiff could demand that he be paid by the city during the time he was unable to perform Ms duty. Malcolm v. Boston, 173 Mass. 312. Averell v. Newburyport, 241 Mass. 333. See St. 1910, c. 261, granting authority to a city to indemnify a fireman for damages sustained in the discharge of Ms duty. If the city had authority to pay the plaintiff durrng Ms disability, and in its discretion to determine how much if any amount should be paid, the plaintiff could not as of right demand compensation. The plaintiff did not offer any direct evidence of the loss of earning capacity durrng Ms disability. *494The defendant’s offer was to the effect that his salary had been paid the plaintiff during this time and that he was appointed under the civil service law (see G. L. c. 31, § 43) which provides that the compensation of such employees shall not be lowered except as set out in the statute. This section of the statute did not deprive the city of the right to refuse compensation while the employee was incapacitated for service. As was said in Malcolm v. Boston, supra, at page 321, “ The provision in regard to increasing or diminishing the pay manifestly refers to the salary which has been or may be established, and not to such reductions as may occur through fines or forfeitures established to preserve and promote the discipline and efficiency of the force.” As there is nothing to show that the plaintiff had this right to demand compensation, there was no error in excluding the evidence offered, or in the ruling made, on this point. The evidence offered relating to the pension was excluded properly. It did not appear that the plaintiff suffered any permanent disability, or that the injuries prevented him from performing useful services as a fireman in the future. The defendant was not harmed by the exclusion of this evidence.
At the close of the evidence the defendant moved that the members of the jury, residents and taxpayers of the city of Holyoke, “ be discharged from further service as jurors in this case, because of their interest in the question being tried in this case, to wit, as to whether the defendant’s negligence was responsible for the collision, because the city of Holyoke can make claim for damages against this defendant growing out of the same collision, and dependent on the same question.” There was no evidence showing that the city of Holyoke was interested in the controversy, or had made any claim on the defendant for damages caused by the collision. If members of the panel were residents of the city of Holyoke, the defendant could have known it, and this objection should have been made before the trial. G. L. c. 234, § 31.

Exceptions overruled.